DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 22, 26-32 and 36-41 are pending. 

Response to Arguments

2.	Applicant’s arguments, see Remarks, filed 07/08/2022, with respect to the 35 U.S.C. 103 rejection of claims 22-23, 26-33 and 36-41 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 22-23, 26-33 and 36-41 has been withdrawn. 

Allowable Subject Matter

3.	Claims 22, 26-32 and 36-41 (renumbered as claims 1-14) are allowed.

Reasons for Allowance

4.	The following is an examiner’s statement of reasons for allowance: 

Amended claims 22, 26-32 and 36-41 (renumbered as claims 1-14) are allowable over prior art since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as argued by the applicant which the examiner considers as persuasive as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jain et al, US 2015/0223284 discloses an S11 network interface for communicating with a serving gateway (S-GW) and the UE including processing circuitry connected to the radio transceiver to, if an application is run with small data transfers such that the number of transitions between RRC_CONNECTED and RRC_IDLE states exceeds a specified threshold, send a message to the eNB that requests an always-on S1-U bearer that persists as the UE moves between RRC_CONNECTED and RRC_IDLE states.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469